Title: To Benjamin Franklin from Thomas-Simon Bérard, 31 December 1781
From: Bérard, Thomas-Simon
To: Franklin, Benjamin


Monsieur
Paris 31: Xbre: 1781.
Je Prends la liberté de vous remettre l’Incluse du Capne: John Angus Americain qui commande Le Brig Antonia appartenant à Messrs. La Case & Mallet Negts: à Philadelphie et qui est arrivé à L’orient par ma maison Messrs: Jn: Jes: Berard & ce. Vous priant de vouloir accorder à ce Capitaine une Commission en guerre telle quil la desire et pour laquelle Je vous fournirai le Cautionnement que vous Jugerez Convenable soit chez Messrs: Le Couteulx & ce. ou Messrs. Girardot haller et ce. Banquiers. Permettez moi de vous observer que ce Navire devant Partir de l’orient Sous très peu de tems Pour proffiter d’un Convoy fixé au 15 Janvier Pn: [Prochain] Je vous Prie de vouloir me faire remettre laditte Commission le plutot que vous le pourrez et pour cet effet Je me rendrai chez vous le Jour que vous voudrez bien m’indiquer: et vous donnerai tous les éclaircissements & détails que vous pourrez desirer Sur le dit Navire.
J’ai l’honneur d’Etre avec Respect Monsieur Votre très Humble & très obeissant Serviteur
S. BerardConsul General de SuëdeHotel des trois Evechés rüeneuve des fills St: Thomas.
Son Excellence Mons. Franklin
 
Notation: Berard 31. Xbre. 1781.
